DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks filed on 1/22/2020.  Claims 1, 3, 5, and 8 remain pending for consideration on the merits.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a switching mechanism” and “a water supply unit” in claim 1.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a switch (paragraph 0037 of the published application).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 further recites the limitations “a water supply unit for supplying water”. The term “unit” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the water supply unit supplies water. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of supplying water. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a water supply unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 3, 5 and 8 are rejected based on dependency from rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shnaid et al (US 5,537,822) in view of Frutschi (US 5495709) and Scuderi et al (US 2015/0322874).
Regarding claim 1, Shnaid teaches a heat pump (Figure 1) comprising: an electric motor (124) driven by input electric power (electrical power, Col. 4, lines 54-6); a first compressor (111, 112) mechanically connected to the electric motor and compresses air (Col. 4, lines 56-58); a first heat exchanger (115, 116) performing heat exchange between compressed air produced by the first compressor and water (Col. 4, lines 22-28); and a first hot water outlet (outlets of 115, 116) through which the water heated by heat exchange in the first heat exchanger is taken out, an expander (113, 114) driven by the compressed air produced by the first compressor (Col. 5, lines 1-5); a power generator  (124, Col. 4, lines 38-51) mechanically connected to the expander (Col. 4, lines 37-51); a second heat exchanger (117, 118) performing heat exchange between air expanded by the expander and water (Col. 4, lines 34-37); and a cold water outlet (outlets of 117, 118) through which the water cooled by the heat exchange in the second heat exchanger is taken out (Col. 4, lines 34-37), a first accumulator (123) storing the compressed air produced by the first compressor (Col. 4, lines 52-67), wherein the expander is driven by the compressed air supplied from the first accumulator (Col. 5, lines 29-39), and the power generator is driven by the expander to generate electric power (Cols. 4-5, lines 66-12) and a switching mechanism switching a supply destination of the electric power generated by the power generator between the electric motor and a demander
Shnaid teaches the invention as described above but fails to explicitly teach a water supply unit for supply water and a first heat exchanger performing heat exchange between compressed air produced by the first compressor and the water supplied from the water supply 
However, Frutschi teaches a water supply unit (31) for supply water and a first heat exchanger (2a, 2b, 6) performing heat exchange between compressed air (3a, 3b, 4) produced by the first compressor and the water supplied from the water supply unit (Col. 2, lines 44-53), a second heat exchanger (25) performing heat exchange between air expanded by the expander and the water supplied from the water supply unit (29) to continually replace fresh water in the hot water reservoir and to increase the turbine output.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the heat pump of Shnaid to include a water supply unit for supply water and a first heat exchanger performing heat exchange between compressed air produced by the first compressor and the water supplied from the water supply unit in view of the teachings of Frutschi to continually replace fresh water in the hot water reservoir and to increase the turbine output. 
The combined teachings teach the invention as described above but fails to explicitly teach a switching mechanism switching a supply destination of the electric power generated by the power generator between the electric motor and a demander. 
However, Scuderi teaches a switching mechanism (understood when going from line B to C one of ordinary skill in the art would recognize a structure similar to a switch would be necessary to connection and fed back power, Figure 18, paragraph 0152) switching a supply destination (A, B, C) of the electric power generated by the power generator between the electric 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the heat pump of the combined teachings to include a switching mechanism switching a supply destination of the electric power generated by the power generator between the electric motor and a demander in view of the teachings of Scuderi when grid power is very expensive and renewable sources are not producing sufficient power, it can be more cost effective to use a portion of the engine-generator  output and/or the expander-generator  output to drive the motor-compressor.
Regarding claim 3, Shnaid teaches wherein the air expanded by the expander and supplied to the second heat exchanger has a temperature of -50.degree. C. to -110.degree. C (-24 degree C, Col 7, lines 4-11). 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Shnaid in view of Frutschi and Scuderi in further view of Howes et al (20100251711).
Regarding claim 5, Shnaid teaches the invention as described above but fails to explicitly teach a second accumulator that fluidly connected to at least one of the expander and the first accumulator; and a second compressor compressing air to a pressure higher than that of the compressed air produced by the first compressor and supplies the compressed air to the second accumulator. 
However, Howes teaches a second accumulator (50) that fluidly connected to at least one of the expander (21, paragraph 0103) and the first accumulator (60); and a second compressor (25) compressing air to a pressure higher than that of the compressed air produced by the first 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the heat pump of the combined teachings to include a second accumulator that fluidly connected to at least one of the expander and the first accumulator; and a second compressor compressing air to a pressure higher than that of the compressed air produced by the first compressor and supplies the compressed air to the second accumulator in view of the teachings of Howes to provide a cheap, efficient, relatively compact and environmentally inert alternative to current techniques. 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to teach or suggest a heat recovery mechanism recovering heat generated by the electric motor and the power generator and increases a temperature of water with a use of the recovered wherein the heat recovery mechanism comprises: a third heat exchanger performing heat exchange between a thermal medium circulating through the electric motor and water: a fourth heat exchanger performing heat exchange between a thermal medium circulating through the power generator and the water: and a second hot water outlet through which the water heated by the heat exchange in the third and fourth heat exchanger is taken out.
Response to Arguments
Applicant's arguments filed in the reply have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a common water supply source) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). The application fails to provide a structure for the water supply unit or provide support that the water supply unit is a common water supply unit as asserted by the Applicant. Therefore, Applicant's arguments are not persuasive.
In response to applicant's s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, Shnaid discloses a heat exchanger (115, 116) performing heat exchange between compressed air and water (Col. 4, lines 22-28) but fails to disclose a water supply unit. Frutschi discloses a water supply unit (31, 25) and also discloses performing heat exchange between compressed air and water (Col. 2, lines 44-53) and expanded air and water (Col. 3, lines 
Further, in response to applicant's argument that a person of skill in the art would not have been motivated to modify Shnaid to use a common water supply unit which supplies water to the intercoolers 115, 116 and the refrigerators 117, 118 because such a modification would clearly change the principal of operation of Shnaid, the Examiner disagrees. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S., 82 USPQ2d 1385, 1397 (2007). "In many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at, 82 USPQ2d at 1396. The "hypothetical 'person having ordinary skill in the art'  to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The Examiner disagrees that the proposed modification would material 
Further, in response to applicant's argument that a person of skill in the art would not have been motivated to modify Shnaid to include the switching mechanism of Scuderi. Such a modification, if attempted, would require a substantial reconstruction and redesign of the elements shown in Shnaid, thereby changing the principle of operation of Shnaid, the Examiner disagrees.  A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S., 82 USPQ2d 1385, 1397 (2007). "In many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at, 82 USPQ2d at 1396. The "hypothetical 'person having ordinary skill in the art'  to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The Examiner disagrees that the proposed modification would material change Shnaid’s principle operation. Shnaid discloses the motor-generator 124 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.